Title: An Acct. of the Weather—in Feby. [1769]
From: Washington, George
To: 




Feby. 1st. Ground not froze. Day calm & warm & mostly clear—but sometimes lowering.
 


2. The Ground slightly froze, Wind fresh from the northwest. Cloudy and cold.
 


3. Hard frost. Wind sharp & fresh from the No. West. Moderate & very pleast. afternn.
 


4. Ground froze. Cloudy with great appearances of Rain. Calm & still forenoon. Wind Eastwardly afterwards.
 


5. A little Snow & Rain in the Night. Wind hard (& cold) from the No. West. All day.
 


6. Clear and very cold—Wind being hard from the No. West. Gd. very hd. Froze.
 


7. Ground very hard froze havg. thawd none yesterday. Weathr. exceeding cold wind being still hard from No. Wt.

 


8. No thaw yet. Grd. close blockd up and very cold. Wind still at No. Wt. but not so hard. Afternoon somewhat more moderate—quite clear. On the 6th. at Night the River was almost froze across & on the 7th. & last Night quite.
 


9. No thaw. Ground very hard froze. Weather clear with little Wind in the forenoon but No. Wt. in the Aftn.
 


10. Wind at No. West & cold. Ground hard froze & no thaw, weathr. Clear.
 


11. Ground hard froze in the Morning, & but little thawd afterwards. Wind at No. West in the Morng. & So. West in the aftern.
 


12. Ground still froze hard & no thaw; Morning cloudy with the Wind at No. Wt. as it contind. to be all day. Afternoon clear.
 


13. Clear & pleasant—with but little Wind and that Southwardly.
 


14. Raw, cloudy, & still forenoon. Cold afternoon and wind at No. West.
 


15. Cold Morning with Snow from 8 till one with the wind Northwardly—then clear with the wind Eastwardly & warmr.
 


16. Very hard frost. The River which hath never been clear of Ice since the 6th. was quite shut up today. Morng. clear & cold, wind Northly.—afternn. wind Southly.
 


17. Clear, still, warm, & pleasant. Ground still froze but from the continued frost not slopy.
 


18. Again Calm clear warm, & pleasant being hazy.
 


19. Warm. Wind at So. West—fresh in the forepart of the day—the latter part Cloudy with the Wind at No. Et. At Night Rain.
 


20. Rain more or less all Night with the wind fresh at So. West which cleard the river for the first time (since the frost set in) of Ice. Morning lowering but clear, calm, & pleast. day—no frost.

 


21. No frost. Fine clear Morng. Lowering day with the Wind fresh at South.
 


22. No frost. Rain in the Night. Morng. exceedg. fine & calm. Day clear & pleast.
 


23. No frost. Day clear & pleast. Wind southwardly. In the Eveng. a little lowering.
 


24. Morning cloudy but not frozen. Aft[ernoon] clear & cooler than for some days past wind being at No. West.
 


25. A large white frost & grd. a little froze but not very cold. Wind first Northwardly & then Eastwardly and lowering.
 


26. A good deal of Rain fell last Night & some today. The Wind at So. West and fresh. No frost.
 


27. Cloudy Morning, but clear day—the wind being No. West & westwardly but not cold nor hard.
 


28. No frost. Lowering Morning with the wind at So. Et.—afterwards clearer, with the Wind at So. and warmer.
